 Case 1:19-cv-01869-WFK-ST Document 1 Filed 04/01/19 Page 1 of 7 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 TRUSTEES OF THE NORTHEAST CARPENTERS
 HEALTH, PENSION, ANNUITY, APPRENTICESHIP,
 and LABOR MANAGEMENT COOPERATION FUNDS, 19 CV __________

                                                 Petitioners,

                               -against-                        PETITION TO
                                                                CONFIRM AN
 MARVIN DEVELOPMENTS, INC.,                                     ARBITRATION AWARD

                                                Respondent.

       Petitioners, Trustees     of the Northeast Carpenters        Health, Pension, Annuity,

Apprenticeship, and Labor Management Cooperation Funds f/k/a the Empire State Carpenters

Annuity, Apprenticeship, Labor-Management Cooperation, Pension and Welfare Funds

(“Petitioners” and/or the “Funds”) by and through their attorneys, Virginia & Ambinder, LLP

(“V&A”), as and for their Petition to Confirm an Arbitration Award, respectfully allege as follows:

                                  NATURE OF THE ACTION

       1.      This is an action under section 502(a)(3) of the Employee Retirement Income

Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. § 1132(a)(3); section 301 of the Labor

Management Relations Act of 1947 (“LMRA”), as amended, 29 U.S.C. § 185, to confirm and

enforce an Arbitrator’s Award rendered pursuant to a collective bargaining agreement between the

New England Regional Council of Carpenters, f/k/a the Northeast Regional Council of Carpenters,

which succeeded the Empire State Regional Council of Carpenters (“Union”), and Marvin

Developments, Inc. (“Respondent”).

                                    JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1367,

and 29 U.S.C. §§ 185 and 1132(e)(1).
 Case 1:19-cv-01869-WFK-ST Document 1 Filed 04/01/19 Page 2 of 7 PageID #: 2



       3.      Venue is proper in this Court pursuant to 29 U.S.C. § 1132(e)(2) because the ERISA

Funds (as defined below) are administered in this district.

                                         THE PARTIES

       4.      Petitioners Trustees of the Northeast Carpenters Health, Pension, Annuity and

Apprenticeship Funds, successors to the Empire State Carpenters Annuity, Apprenticeship,

Pension, and Welfare Funds (the “ERISA Funds”) are employer and employee trustees of

multiemployer labor-management trust funds organized and operated in accordance with ERISA.

The Trustees are fiduciaries of the ERISA Funds within the meaning of section 3(21) of ERISA,

29 U.S.C. § 1002(21). The ERISA Funds maintain their principal place of business at 270 Motor

Parkway, Hauppauge, New York 11788.

       5.      Petitioners Trustees of the Northeast Carpenters Labor Management Cooperation

Fund, successor to the Empire State Carpenters Labor Management Cooperation Fund (the “Labor

Management Fund”) are employer and employee trustees of a labor management cooperation

committee established under section 302(c)(9) of the LMRA, 29 U.S.C. § 186(d)(9). The Labor

Management Fund maintains its principal place of business at 270 Motor Parkway, Hauppauge,

New York 11788.

       6.      Respondent is a corporation incorporated under the laws of the State of New York

and conducting business within the State of New York. At relevant times, Respondent was an

employer within the meaning of section 3(5) of ERISA, 29 U.S.C. § 1002(5), and was an employer

in an industry affecting commerce within the meaning of section 501 of the LMRA, 29 U.S.C. §

142. Respondent is registered with the New York State Department of State at 17 S. Macquesten

Parkway, Mount Vernon, New York 10550, and maintains its principal place of business at 66

Sterling Avenue #1, Yonkers, New York 10704.




                                                     2
 Case 1:19-cv-01869-WFK-ST Document 1 Filed 04/01/19 Page 3 of 7 PageID #: 3



                                 THE ARBITRATION AWARD

          7.    At all relevant times, Respondent has been a member of the Association of Wall

Ceiling & Carpentry Industries of New York, Inc. (the “Association”).            A letter from the

Association in 2013, as well as copies of the Association’s member lists from 2015, 2016, and

2019, are annexed hereto as Exhibit A.

          8.    As a member of the Association, Respondent agreed to be bound to the July 1, 2011

through May 31, 2016 (“the 2011-2016 CBA”) and July 1, 2016 through April 30, 2019 (“the 2016

through 2019 CBA”) Southeast Region Agreement entered into between the Association and the

Union. Copies of the 2011-2016 CBA and the 2016-2019 CBA (collectively the “CBAs”) are

attached hereto as Exhibit B and Exhibit C, respectively.

          9.    The CBAs requires Respondent, inter alia, to make contributions to the funds for

all work within the trade and geographical jurisdiction of the Union (“Covered Work”). Ex. B,

Art. Sixteen, Section (a); Ex. C, Art. Sixteen, Section (a).

          10.   The CBAs further provide, that “the Employer shall be bound by and shall comply

with the agreements, declarations of trust, plans and/or regulations of the fringe benefit funds, and

the labor management cooperation committees, so designated.” Ex. B, Art. Sixteen, Section (a);

Ex. C, Art. Sixteen, Section (a).

          11.   The Trustees of the Funds established a Joint Policy for the Collection of

Delinquent Contributions (“Collection Policy”). A copy of the Collection Policy is attached hereto

as Exhibit D.

          12.   The Collection Policy defines “contributions” as the monetary contributions due to

the Funds plus the supporting remittance report, shop report, or weekly payroll report. Ex. D, Art.

2.1(A).




                                                      3
 Case 1:19-cv-01869-WFK-ST Document 1 Filed 04/01/19 Page 4 of 7 PageID #: 4



       13.     The Collection Policy further provides that, should an employer fail to submit

remittance reports, the Funds shall estimate the contributions due “by assuming that the hours for

which the employer is obligated to contribute for each week in the unreported month equal the

highest number of average hours for which the employer was obligated to contribute in a week for

any four consecutive weeks within the 36 months immediately preceding the unreported month.”

Ex. D, Art. 3.2.

       14.     In the event an employer fails to remit contributions to the Funds, the matter shall

be sent to arbitration before the Funds’ designated arbitrator. Ex. D, Art. 2.3(A).

       15.     The Collection Policy provides that the employer shall be liable for all costs

incurred in collecting the delinquent contributions, including without limitation interest, liquidated

damages, attorneys’ fees, and arbitration fees. Ex. D, Art. 1.1(V)(4-5) and Art. 6.2-6.3.

       16.     Pursuant to the Collection Policy, interest on delinquent contributions is to be

calculated at the minimum rate of 0.75% per month, compounded. Ex. D, Art. 2.1(D).

       17.     The Collection Policy provides that, “[l]iquidated damages shall be calculated from

the Due Date, and shall become due and owing if suit is commenced. The amount of the liquidated

damages shall be 20% of the delinquent Contributions.” Ex. D, Art. 6.1.

       18.     Pursuant to the Collection Policy, Petitioners initiated arbitration before the

designated arbitrator, J.J. Pierson, for Respondent’s failure to remit reports and contributions to

the Funds for the months September 2018 through November 2018. Petitioners noticed said

arbitration by mailing a Notice of Intent to Arbitrate Delinquency to Respondent by Certified Mail.

A copy of the Notice of Intent to Arbitrate Delinquency is attached hereto as Exhibit E.




                                                      4
    Case 1:19-cv-01869-WFK-ST Document 1 Filed 04/01/19 Page 5 of 7 PageID #: 5



        19.      Thereafter, the arbitrator held a hearing and rendered his award, in writing, dated

January 17, 2019, determining said dispute (the “Award”). A copy of the Award is attached hereto

as Exhibit F.

        20.      The arbitrator found that Respondent was in violation of the terms of the CBAs and

ordered Respondent to pay the Funds the sum of $146,910.82, consisting of delinquent

contributions in the amount of $127,326.60, interest of $957.34, liquidated damages of $16,976.88,

attorneys’ fees of $900 plus interest on the attorneys’ fees at the rate of 10% from the date of the

Award1, and the arbitrator’s fee of $750 pursuant to the CBAs.

        21.      Respondent has failed to abide by the Award.

        22.      The Award has not been vacated or modified and no application for such relief is

currently pending.

        23.      This petition is timely as it was filed within the one-year statute of limitations

applicable to a petition to confirm an arbitrator’s award.

        24.      Petitioners are entitled to the reasonable attorneys’ fees and costs expended in this

matter pursuant to the Award and Section 502(g) of ERISA, 29 U.S.C. § 1132(g). See Ex. F, ¶ 9.

        25.      Copies of V&A’s contemporaneous time records, reflecting all time spent and all

activities performed in the prosecution of this matter by its attorneys and staff, are attached hereto

as Exhibit H.

        26.      I, Nicole Marimon (“NM” in the accompanying billing records), am a 2014

graduate of Fordham University School of Law, and a partner at V&A. Since graduating law

school and being admitted to the New York State bar, I have handled the prosecution of numerous

ERISA collections actions. V&A billed my time at a rate of $225 per hour. Id.


1
 To date, interest on the attorneys’ fees at a rate of 10% from the date of the Award equals $17.75. A spreadsheet
calculating this amount is attached hereto as Exhibit G.


                                                            5
 Case 1:19-cv-01869-WFK-ST Document 1 Filed 04/01/19 Page 6 of 7 PageID #: 6



        27.      Kelly Malloy (“KLM” in the accompanying billing records) is a 2018 graduate of

Brooklyn Law School and an associate at V&A. Ms. Malloy’s primary practice area is the

representation of multiemployer employee benefit plans in ERISA litigation. V&A billed Ms.

Malloy’s time at a rate of $225 per hour. Id.

        28.      In my experience, the foregoing hourly rates are similar to or lower than the rates

typically charged by attorneys of commensurate skill and experience in similar actions in the

Southern and Eastern Districts of New York.

        29.      V&A’s total billings in this matter amount to $1,395 reflecting 6.2 hours of work.

Id.

        30.      In addition, V&A will also advance $475 in court filing and service fees upon the

filing of the instant petition.

        31.      Accordingly, Petitioners are entitled to recover $1,870 in attorneys’ fees and costs

incurred in connection with this matter.

        WHEREFORE, Petitioners respectfully request that this Court:

              1. Confirm the Award in all respects;

              2. Award judgment in favor of Petitioners and against Respondent in the amount of

                 $146,929.32, consisting of $146,910.82 owed to Petitioners under the Award and

                 $18.50 in interest on the attorneys’ fees pursuant to the Award, plus interest from

                 the date of the Award through the date of judgment;

              3. Award judgment in favor of the Petitioners and against Respondent in the amount

                 of $1,870.00 in attorneys’ fees and costs arising out of this petition; and

              4. Award Petitioners such other and further relief as is just and proper.




                                                       6
 Case 1:19-cv-01869-WFK-ST Document 1 Filed 04/01/19 Page 7 of 7 PageID #: 7



Dated: New York, New York                Respectfully submitted,
       April 1, 2019
                                                VIRGINIA & AMBINDER, LLP

                                         By:     __________/s/__________
                                                Nicole Marimon, Esq.
                                                40 Broad Street 7th Floor
                                                New York, New York 10004
                                                Tel: (212) 943-9080
                                                Fax: (212) 943-9082
                                                Attorneys for Petitioners




                                        7
